Citation Nr: 0124593	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  00-11 990	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
post traumatic discogenic disease of the lumbosacral spine 
with degenerative joint disease at L5-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1982 to 
September 1983 and from August 1984 to June 1985.  He also 
has reserve service, with a period of active duty for 
training in July 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2000, RO rating decision, which 
granted the veteran's claim of entitlement to service 
connection for post traumatic discogenic disease of the 
lumbosacral spine with degenerative joint disease at L5-S1, 
and assigned a 20 percent rating.  By a separate rating 
decision, dated in March 2000, the RO assigned a 40 percent 
rating for the veteran's service-connected lumbar spine 
disability.  The veteran perfected an appeal of this 
determination.

In addition, by an April 2001 rating decision, the RO denied 
the veteran's claim of entitlement to a total disability 
rating based on individual unemployability (TDIU rating) due 
to a service-connected disability.  In that decision, the RO 
determined that the veteran was not eligible for a TDIU 
rating under 38 C.F.R. § 4.16(a)-(b), because he met neither 
the schedular criteria under paragraph (a), nor the criteria 
for extra-schedular consideration under paragraph (b).  The 
veteran was notified of this rating decision and of his 
appellate rights in April 2001.  However, as reflected by the 
record, the veteran has not yet initiated an appeal of the 
April 2001 rating decision.  See 38 U.S.C.A. § 7105(a), 
(b)(1), (c) (West 1991); 38 C.F.R. § 20.304 (2001).  
Accordingly, the claim for a TDIU rating is not at this time 
properly before the Board.


FINDINGS OF FACT

1.  The veteran's post traumatic discogenic disease of the 
lumbosacral spine, with degenerative joint disease at L5-S1, 
is manifested by a bulged disc at L4-L5, a limited range of 
motion with evidence of pain on movement, and results in 
recurring attacks of pain with intermittent relief, which are 
productive of severe impairment.

2.  The evidence of record does not demonstrate that the 
veteran's spine is ankylosed; or that he has abnormal 
mobility requiring the use of a neck brace.


CONCLUSION OF LAW

The schedular criteria for an initial rating in excess of 40 
percent for post traumatic discogenic disease of the 
lumbosacral spine with degenerative joint disease at L5-S1 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 
4.45, 4.71a, Diagnostic Codes 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001).  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5107(a) (as amended); 66 Fed. Reg. 45,620 (to 
be codified as amended at 38 C.F.R. § 3.102).  They also 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (as amended); 66 
Fed. Reg. 45,620 (to be codified at 38 C.F.R. § 3.159(b)).  
In addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620 (to be codified at 
38 C.F.R. § 3.159(c)).

The record reflects that the veteran in this case has 
received notification regarding the type of evidence needed 
to substantiate his claim for a higher initial rating for 
post traumatic discogenic disease of the lumbosacral spine 
with degenerative joint disease at L5-S1.  Specifically, in a 
VA letter dated March 8, 2000, the RO apprised the veteran 
that his initial rating was being increased from 20 percent 
to 40 percent, based on having obtained additional VA 
outpatient treatment records.  While the veteran continued to 
disagree with the level of disability assigned for his lumbar 
spine disability, he was nevertheless put on notice regarding 
the type of evidence needed for an even higher rating.  The 
RO has also developed the record by obtaining and associating 
with the claims file the outpatient treatment reports from 
the VA medical facilities identified by the veteran, in 
addition to the medical treatment reports from his private 
physicians.  Moreover, during the course of this appeal, the 
RO has provided the veteran with several VA examinations, 
which were conducted for the purpose of evaluating his lumbar 
spine disability, and copies of these examination reports 
have been associated with the claims file.  Further, the 
rating decisions, statement of the case, and supplemental 
statements of the case, addressed the law and evidentiary 
shortcomings of the veteran's claim.  Thus, the veteran has 
received the notice and assistance contemplated by law.  
Adjudication of this appeal, without remand to the RO for 
initial consideration under the new law, poses no risk of 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).  Therefore, the claim is ready for 
appellate review.

Factual Background

A Statement of Medical Examination and Duty Status Report, 
dated in September 1997, indicates the veteran sustained a 
low back injury in the line of duty, which was not due to any 
misconduct.  The referenced injury occurred during the 
veteran's annual July 1997 active duty for training.  
Specifically, it was noted that the veteran's injury occurred 
while he was assisting with cable reeling in the fields.

Treatment reports from the Buffalo VAMC dated August 1999 
though November 1999, evidence that the veteran was treated 
for complaints of low back pain during this time period.  An 
August 1999 notation reflects that the veteran presented for 
treatment with complaints of lower back pressure.  The 
veteran relayed subjective complaints from the prior two 
weeks wherein he had pain in his lower back which went down 
both of his legs.  He indicated he had no leg weakness, and 
he was given medication by another physician.  Upon physical 
examination of the veteran it was noted that examination of 
the extremities was negative.  Additionally, the veteran's 
back was non-tender.  He had a negative leg raise and low 
back spasm.  Finally, his patella tendon reflex was intact.  
Final diagnosis was that the veteran had recurrent lumbar 
strain and muscle spasm.  The examiner noted that he doubted 
it was disc related, and he also noted that there were no 
focal findings.  X-rays of the veteran's spine were also 
obtained in August 1999, which revealed good alignment of the 
vertebrae.  The disc spaces were normal.  An arthritic change 
was not apparent in the lumbar spine.  The sacroiliac joints 
and the left hip joint were unremarkable.  The right hip 
joint showed abnormalities indicative of mild to moderate 
degenerative arthritis.  The conclusion was that the veteran 
had mild to moderate degenerative arthritic changes involving 
the right hip joint and no abnormalities detected in the 
lumbar spine.

A VA treatment report, dated in early September 1999, 
indicates the veteran underwent an initial physical therapy 
evaluation.  At this time, the veteran self-reported that he 
had been experiencing low back pain for about two years.  He 
advised that in August 1999, he went to the emergency room 
for treatment of his back.  Since then, his low back pain has 
been decreasing progressively to the point where he was now 
just experiencing minimal pain.  He related that his low back 
pain was worse with walking, standing up from a seated 
position, as well as worsening with sudden movements.  He was 
not experiencing any kind of nocturnal pain.  Objective 
findings revealed insignificant myotomes, dermatomes, and 
deep tendon reflexes.  It was noted that segmentally, the 
veteran showed normal function to the lumbar spine.  
Palpation revealed some tenderness around the lumbar spine, 
as well as with the L3-L4 segments.  The examiner's 
assessment was that the veteran presented with signs and 
symptoms of ligamentous strain to the lumbar spine.  The 
veteran was discharged with a home exercise program.

Shortly after the veteran's above-referenced physical therapy 
evaluation, he underwent a follow-up visit also in September 
1999.  It was noted that the veteran had gotten a lift for 
his right shoe, as his right leg was slightly lower than his 
left.  It was also noted that the veteran felt his back was 
almost 100 percent better.  The assessment was lumbar strain 
and muscle spasm and "?" component of lumbar scoliosis.  

A treatment report dated in November 1999 reflects the 
veteran again presented for treatment of his back, apparently 
after reinjuring his back while attempting to get in shape 
for upcoming military training exercises.  At this time, he 
expressed concern that he would be needing to run in two 
weeks for the military.  It was noted the veteran's Motrin 
800 bothered his stomach, but the medication Voltaren has 
helped him in the past for pain.  Upon physical examination 
the veteran had negative leg raising.  His vertebral nerve 
findings were intact.  There was some paravertebral 
tenderness, which was noted.  The assessment was that the 
veteran had recurrent lumbar strain.

In December 1999, the veteran underwent a VA compensation 
examination for purposes of evaluating his lumbar spine.  The 
veteran advised that in 1997 he had had a computed tomography 
(CT) scan performed of his lumbar spine which was ordered by 
his private physician.  According to the veteran, the CT scan 
revealed a bulging disc at the level of L5-S1.  The veteran's 
private physician then ordered a course of physiotherapy 
which the veteran feels improved his lower back pain; however 
he advised that he was still under both the medical care of 
his private physician and VA.  The veteran further advised 
that recently, his low back pain reoccurred and began to 
radiate down both of his lower extremities.  He further 
indicated that he loses approximately two days a month due to 
his lower back pain.

Physical examination revealed the veteran had a slight degree 
of spasm and tenderness in the paravertebral muscles of the 
lumbosacral spine.  He was able to walk on his heels and toes 
without difficulty.  In regards to the veteran's range of 
motion, his flexion at the waist was 80 degrees and extension 
was 20 degrees.  The veteran's lateral bending was 30 degrees 
to the right and 60 degrees to the left.  His deep tendon 
reflexes in the lower extremities were active and equal on 
each side.  He was able to straighten both knees in a sitting 
position without difficulty.  Sensory testing revealed some 
sensory loss on the lateral aspect of the veteran's left 
foot.  The final diagnosis was that the veteran had chronic 
lumbosacral strain, post traumatic discogenic disease of the 
lumbosacral spine and degenerative joint disease of the facet 
joints between L5-S1 bilaterally.

The radiology report from the veteran's December 1999 VA 
examination noted no fracture or subluxation involving the 
lumbosacral spine.  Intervertebral disc spaces were 
maintained.  There was bilateral degenerative joint disease 
involving the facet joints between L5-S1.  It was noted that 
degenerative joint disease may have involved both sacro iliac 
joints.

A January 2000 CT report of the lumbar spine revealed that 
the L1-2, L2-3, L3-4 and L5-S1 levels were remarkable only 
for some mild degenerative changes in the facet joints at L5-
S1.  At L4-5, there was mild annular disc bulge slightly to 
the right of the midline.  The nerve root and fat surrounding 
the dural sac appeared intact.  There was no definite 
evidence for herniated nucleus polyposis.  The overall 
impression was that the veteran had an annular disc bulge at 
L4-L5, which was slightly to the right of midline.  The 
veteran also had degenerative changes at L5-S1 and the facet 
joints.

A January 2000 physical therapy report reflects that upon 
physical examination the veteran's thoracic rotation was 
slightly decreased with pain.  Thoracic lateralization was 
within normal limits and pain free.  The veteran's straight 
leg raise was 65 degrees and negative bilaterally.  His 
Patrick test was negative bilaterally.  Sensation to light 
touch was grossly intact.  It was noted that the veteran 
ambulated without distress and/or gait deviations.

An additional physical therapy report dated January 24, 2000 
reflects that the veteran's treatment consisted of 
transcutaneous electrical nerve stimulation (TENS) to the 
lumbar spine for pain madulation.  It was noted that the 
veteran reported decrease in symptoms following the 
treatment.  On the same day, a separate treatment report 
reflects the veteran underwent a physical examination.  He 
was alert and in no apparent distress.  He had extension to 
10 degrees with pain.  The veteran had radiating pain with 
right extension and lateral flexion.  He had localized pain 
with left extension and lateral flexion.  Tenderness of the 
spine was noted.  The veteran's motor power was 5/5.  The 
veteran's reflexes were 2+.  The examiner's impression was 
that the veteran had low back pain with facet degenerative 
joint disease at L5-S1, a bulged disc at L4-5 and 
superimposed lumbar spine strain.  A history of lower 
extremity radiculopathy was ruled out.  The veteran was then 
placed on light duty at this time.

Multiple physical therapy reports dated in the end of January 
2000 through February 2000 reflect that the veteran received 
additional transcutaneous electrical nerve stimulation (TENS) 
treatment to the lumbar spine for pain madulation. Following 
each treatment, the veteran reported a decrease in symptoms.

A February 23, 2000, treatment report reflects the veteran 
presented for treatment with persistent low back pain.  Upon 
physical examination, it was noted that the veteran had 
bilateral tenderness of the sacroiliac joint, with the right 
side greater than the left.  His motor power was 5/5.  The 
impression was that the veteran had bilateral sacro iliac 
joint tenderness, degenerative joint disease at L5-S1, and 
chronic pain.  Treatment included medication and a sacro 
iliac belt.

A physical therapy discharge note dated February 24, 2000, 
reflects that the veteran presented for treatment with 
complaints of pain and discomfort in the lumbosacral area.  
Physical examination indicated the veteran's thoracic 
extension was 15 degrees with pain.  His thoracic rotation 
and lateralization was slightly decreased with pain in all 
plains.  His straight leg raise was within normal limits.  He 
had a bilaterally negative Patrick test.  His motor power was 
4+/5 in all four extremities.  His sensation to light touch 
was grossly intact.  It was noted he ambulated independently 
without distress.  In his assessment, the examiner noted that 
to date, the veteran had completed 10 TENS treatments for 
pain madulation in the lumbar spine area.  Records indicated 
the veteran's mean pain relief was 71 percent.  According to 
the examiner the partial long term goal was achieved due to 
the veteran's symptoms.  Finally, the veteran received a TENS 
unit for home use.

A treatment report dated in April 2000 evidences that the 
veteran again presented for treatment of his lower back.  
Upon physical examination of the veteran it was noted that 
his lumbar spine flexion was within normal limits.  His 
lumbar spine extension was painful.  He had tenderness in the 
lumbar spine.  His motor power was 5/5 in both lower 
extremities.  The veteran's light touch test was grossly 
intact in both lower extremities.  The examiner's impression 
was that the veteran presently had symptoms of low back pain 
mainly related to facet degenerative joint disease.  Lumbar 
spine radiculopathy was ruled out.  The veteran's 
degenerative joint disease of the back was described as 
stable.

In correspondence also dated in April 2000, Dr. L.L. advised 
that he has treated the veteran for recurrent low back pain.  
The physician advised that in his medical opinion, the 
veteran's chronic recurrent low back condition could, and was 
indeed reaggravated by his work related job duties.

In May 2000, the veteran's representative submitted 
correspondence wherein the veteran advised that he had been 
on light duty since January 10, 2000.  The veteran advised 
that he had filed workman's compensation forms at work and 
was allowed to continue light duty until April 2000 when 
workers compensation found him not eligible.  As a result, 
the veteran's light duty was discontinued and he could not 
return to work at full capacity.  He indicated that he then 
had to use a large portion of his leave.  Ultimately, the 
veteran believed he would then have to go into a non-pay 
status.  He indicated that he had applied for the leave donor 
program and advanced sick leave programs from work.  Finally, 
the veteran advised that his situation has caused him and his 
family much physical and emotional strain due tot the fact 
that he is the primary source income.  Additionally, he 
indicated that his condition prevented him from doing the one 
job that he loves, nursing.

An Electrodiagnostic Consultation Report also dated in May 
2000 notes the veteran had a history consisting of complaints 
of increased low back pain with radiation to both lower 
extremities, with the left greater than the right.  The 
veteran also had numbness and tingling to the left ankle.  
Physical examination revealed the veteran had good strength 
in both lower extremities, and his sensory was intact.  His 
deep tendon reflexes were symmetric, and he had a negative 
straight leg raise.  Based on the veteran's motor nerve 
conduction results, it was concluded that there was 
electrodiagnostic evidence of left lumbar spine 
radiculopathy.

A treatment report dated in June 2000 evidences that the 
veteran sought on-going treatment for his low back.  Physical 
examination revealed that the veteran had a decrease in his 
back extension, lateral bending, and rotation accompanied by 
back pain.  The veteran had full flexion and local tenderness 
to palpation in the midline lumbar spine region.  The 
veteran's manual muscle test of the lower extremities was 
within normal limits.  His deep tendon reflexes were 2+ and 
symmetric.  He had a negative straight leg raise and his 
sensory was intact.  The assessment was that the veteran had 
low back pain with facet arthropathy and questionable lumbar 
spine radiculopathy.  Finally, it was noted the veteran had 
been off of work since April 2000 and could not return to 
regular duty until further review in September 2000.

In June 2000 the veteran also submitted his substantive 
appeal wherein he stated that since April 2000 he has been 
complaining of numbness in the left leg after prolonged 
sitting or increased walking.  He also advised that when 
attempting to run, both of his legs would go numb at the 
medial aspect after one to two minutes.  He advised that he 
used his TENs unit daily for pain control and his sacro iliac 
(SI) belt just to perform activities of daily living.

In late June 2000 the veteran underwent a functional capacity 
evaluation.  At this time, the veteran advised that he was 
working as a registered nurse in the Intensive Care Unit 
however, he was put on light duty and worked from January 
2000 to April 2000.  Currently, the veteran is unemployed.  
The veteran advised that he occasionally wore a sacro iliac 
belt, which helped with his pain, but occasionally, pressure 
at his low back, provided by the belt, was intolerable.  The 
veteran indicated that he did not wear the belt constantly.

In regards to the veteran's chief complaints, it was noted 
that he had pain at the mid lumbosacral spine.  He also had 
numbness throughout both his lower extremities with activity, 
specifically walking or 20 to 30 minutes of prolonged 
sitting.  The veteran complained that he had decreased 
strength of his low back, specifically with flexion or 
extension.  He indicated his symptoms were relieved by pain 
medication, which he took approximately two times a day as 
well as by the use of TENS unit, which he used approximately 
three to four times a week.  In regards to medication, the 
veteran advised that he had a prescription for Voltaren, 
which he takes on a regular basis.  The veteran advised that 
he also took glucosamine chronroitin and stated that it 
seemed to be helping his low back.  In a Ransford pain 
drawing, the veteran drew sensation of numbness at the medial 
aspect both anteriorly and posteriorly of his bilateral lower 
extremities through the great toe, beginning at approximately 
the greater trochanter.  He also drew sensation of numbness 
throughout the right and left anterior thigh.  The veteran 
then stated that he had occasional bouts of sharp stabbing 
pain, specifically from the lumbosacral spine to the right 
greater trochanter posteriorly.  He said he had a sensation 
of pressure with dull pain at the low back, approximately 
from L2 to the sacral iliac joints which was a constant 
pressure sensation.  Finally the veteran described his pain 
with among other words, radiating and tingling.  

In regards to pain intensity, the veteran advised that his 
pain was bad, but he could manage without taking painkillers.  
He also advised that pain did not prevent him from walking 
any distance, but it prevented him from sitting more than 
half an hour.  

Clinical findings indicated the veteran's gait was within 
normal limits.  The veteran's range of motion in his cervical 
spine was within functional limits throughout.  In regards to 
the veteran's thoracic spine range of motion, the veteran's 
flexion was within functional limits.  Rotation increased the 
veteran's pain mildly in the upper thoracic spine and 
moderately in the lower thoracic spine bilaterally causing an 
increase in pain at the low back.  The veteran's lumbar 
flexion was moderately limited and his lumbar extension was 
maximally limited.  It was noted the veteran experienced a 
great increase in pain with these movements.  His right and 
left lateral flexion was moderately limited throughout the 
lumbar spine.  

An additional Electrodiagnostic Consultation Report dated in 
August 2000 reflects that there was no electro-diagnostic 
evidence of lumbar spine radiculopathy based on the results 
of the veteran's motor nerve conduction.

Legal Analysis

Entitlement to service connection for post traumatic 
discogenic disease of the lumbosacral spine, with 
degenerative joint disease at L5, was granted in a January 
2000 rating decision, and a 20 percent rating was assigned.  
By a rating decision, dated in March 2000, the RO assigned a 
40 percent rating for this disability, effective from 
November 1999 (the date of the original claim).  The 40 
percent rating for this disability has remained in effect 
since that time.  Thus, the veteran contends that the current 
40 percent rating does not adequately reflect the severity of 
his service-connected lumbar spine disability.

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic 
codes identify the various disabilities.  Id.  The VA has a 
duty to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).

VA regulations require that disability evaluations be based 
upon the most complete evaluation of the condition that can 
be feasibly constructed with interpretation of examination 
reports, in light of the whole history, so as to reflect all 
elements of the disability.  Medical as well as industrial 
history is to be considered, and a full description of the 
effects of the disability upon ordinary activity is also 
required.  Functional impairment is based on lack of 
usefulness and may be due to pain, supported by adequate 
pathology and evidenced by visible behavior during motion.  
Many factors are to be considered in evaluation disabilities 
of the musculoskeletal system and these include pain, 
weakness, limitation of motion, and atrophy.  Painful motion 
with the joint or periarticular pathology, which produces 
disability, warrants the minimum compensation.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.40, 4.45, 4.59 (2001).

Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2001).  Therefore, when there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2001).

When after a careful review of all available and assembled 
data a reasonable doubt arises regarding the degree of 
disability, such reasonable doubt must be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2000).

Since the veteran has perfected an appeal of the initial 
rating assigned following a grant of service connection, the 
Board will consider whether an initial rating greater than 40 
percent for the service-connected lumbar spine disability is 
warranted for any period of time during the pendency of this 
claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's post traumatic discogenic disease of the 
lumbosacral spine, with degenerative joint disease at L5, is 
currently rated pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5293-5295.  See 38 C.F.R. § 4.27 (2001).  Under 
diagnostic code 5295, a 40 percent evaluation is warranted 
for severe lumbosacral strain manifested by listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitations of motion of forward bending in a 
standing position, loss of lateral motion with osteoarthritis 
changes, or narrowing or irregularity of joint space.  A 40 
percent evaluation is also warranted if only some of these 
manifestations are present with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295.  A 40 
percent rating is the highest schedular evaluation assignable 
under Diagnostic Code 5295.

Although currently evaluated at the highest evaluation under 
Diagnostic Code 5295, also relevant is Diagnostic Code 5293, 
which pertains to intervertebral disc syndrome.  Under this 
code, a 40 percent evaluation is warranted when there is 
evidence of severe invertebral disc syndrome with recurring 
attacks with intermittent relief.  A 60 percent evaluation is 
for application when the disability is pronounced and is 
manifested by persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.17a, Diagnostic Code 
5293.

In this case, the Board determines that the medical evidence 
shows that a 60 percent rating under Diagnostic Code 5293 is 
not warranted for the veteran's lumbar spine disability.  For 
instance, the January 2000 CT scan report of the lumbar spine 
does not evidence that the veteran's disability rises to the 
level of pronounced invertebral disc syndrome.  Instead, the 
findings contained in this CT scan report show that the 
veteran's lumbar spine disability is manifested by only mild 
degenerative changes in the facet joint at L5-S1, in addition 
to a mild annular disc bulge at L4-L5.  The nerve root and 
fat surrounding the dural sac appeared intact, and there was 
no definite evidence of a herniated nucleus polyposis.  
Further, the intervertebral disc spaces were maintained, as 
shown by the December 1999 x-rays of the veteran's lumbar 
spine.

The Board observes that according to the evidence of record, 
the veteran has objectively confirmed paravertebral 
tenderness and muscle spasm in the low back region, as well 
as painful and limited motion of the lumbar spine.  The 
record also reflects that the veteran has expressed 
complaints of numbness, weakness, and radiating pain down 
into his legs, and the electro-diagnostic testing in May 2000 
indicated evidence of left lumbar spine radiculopathy.  
However, subsequent electro-diagnostic testing, in August 
2000, revealed no evidence of lumbar spine radiculopathy 
based on the results of the motor nerve conduction.  In 
addition, the bulk of the medical evidence consistently 
showed that the motor, sensory, and neurological tests were 
essentially found to be within normal limits.  In fact, these 
same medical data reveal that the veteran routinely 
demonstrated motor strength of 5/5 with intact deep tendon 
reflexes and negative straight leg raising; and that he was 
able to walk on his heels and toes without any difficulty.  
Thus, in this context, the Board is cognizant of the 
veteran's complaints of constant, recurrent numbness, 
tingling, and radiating pain down into the lower extremities, 
but finds that the veteran's contentions are outweighed by 
the probative medical evidence, which shows that the 
recurring pain symptoms and neurological findings are not 
more than severe.  See 38 C.F.R. §§ 4.40, 4.45; see generally 
Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. 
Brown, 8 Vet. App. at 208 (discussing the Board's obligation 
to explain how pain was factored into its evaluation of the 
veteran's disability).

The Board also notes that the medical evidence of record 
shows that the veteran has experienced recurring attacks of 
pain due to his lumbar spine disability, for which he has 
sustained methods of intermittent relief.  In this regard, 
the multiple reports of physical therapy, dated during 
January 2000 and February 2000, reflect that after each of 
the veteran's TENS treatments, he reported a decrease in his 
pain as well as an improvement in his symptoms.  According to 
a June 2000 functional capacity evaluation, the veteran 
acknowledged that his symptoms were relieved by pain 
medication, which he took approximately two times a day, as 
well as with the use of an at-home TENS unit and a SI (sacro-
iliac) belt.  In regards to pain intensity, the veteran 
related that his pain was bad, but that he could manage his 
pain without taking pain-killers.  For theses reasons and 
bases, the Board concludes that the probative evidence of 
record supports a finding that the veteran suffers from 
severe symptoms with recurring attacks with intermittent 
relief, rather than symptoms associated with little 
intermittent relief necessary for the 60 percent rating under 
Diagnostic Code 5293.  

Similarly, a 60 percent rating under diagnostic code 5285 
also requires evidence of abnormal mobility which requires a 
neck brace (jury mast).  Notably, however, the medical data 
of record were not clinically characteristic of any deficit 
involving the veteran's gait or coordination, or that he had 
ever used a neck brace for balanced mobility.  Hence, an 
evaluation in excess of 40 percent under diagnostic code 5285 
is not warranted.  In a similar manner, a higher evaluation 
is not warranted under either diagnostic code 5286 or 5289, 
in light of the fact that the veteran clinically shows lumbar 
spine motion, and thus there is no evidence of ankylosis of 
the spine, or of the lumbar spine in particular.  As the 
foregoing clinical record shows no evidence of abnormal 
mobility requiring a neck brace, or ankylosis of the lumbar 
spine, the record shows that the veteran's post traumatic 
discogenic disease of the lumbosacral spine, with 
degenerative joint disease at L5, is most appropriately 
evaluated at the 40 percent rate under the hyphenated 
diagnostic codes 5293-5295.

Full consideration has been given to the requirement of 
38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in his favor.  
However, the medical evidence in this case does not create a 
reasonable doubt regarding the current level of his 
disability.  Thus, the reasonable doubt doctrine does not 
apply.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

As the veteran's issue currently on appeal also deals with 
the rating assigned following the original claim for service 
connection, consideration has been given to the question of 
whether "staged rating," as addressed by the Court in 
Fenderson, would be in order.  The Board finds that the 40 
percent evaluation reflects the highest degree of impairment 
shown since the date of the grant of service connection for 
post traumatic discogenic disease of the lumbosacral spine, 
with degenerative joint disease at L5.  As such, there is no 
basis for staged rating in the present case.


ORDER

Entitlement to an initial rating in excess of 40 percent for 
post traumatic discogenic disease of the lumbosacral spine 
with degenerative joint disease at L5-S1 is denied.

REMAND

The Board observes that record contains statements from the 
veteran, which indicate that his service-connected lumbar 
spine disability has interfered with his employment and 
earning capacity.  For instance, in a May 2000 written 
statement, the veteran related that that he had been placed 
on light duty at work since January 2000, as the result of 
having aggravated his lumbar spine disability; and that he 
was allowed to continued on a light duty status as a VA 
intensive care unit nurse until April 2000, when he was 
determined to be ineligible for workers compensation.  
Moreover, the veteran maintains that his light duty status 
has been discontinued, and he is now unable to return to work 
at full capacity due to his service-connected lumbar spine 
disability.  He has also advised that he has used a large 
portion of his leave, and contends that ultimately, he will 
have to go into a non-pay status.  He indicated he has 
applied for the leave donor and advanced sick leave programs 
with his job.  Furthermore, a June 2000 VA treatment record 
documents that the veteran has been off of work since April 
2000, and that he could not return to regular duty until 
further medical review in September 2000.  As a consequence, 
the Board determines that such factors affecting the 
veteran's employment status reasonably raise the issue of 
entitlement to an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1), in connection with the appeal of an initial 
higher rating for his service-connected post traumatic 
discogenic disease of the lumbosacral spine with degenerative 
joint disease at L5-S1.  VAOPGCPREC 6-96, slip op. at 15, 61 
Fed. Reg. 66749 (1996).

While the record reflects that the RO considered the matter 
of whether the veteran met the criteria for an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1), in assessing 
the initial rating to be assigned for the veteran's service-
connected lumbar spine disability (see, e.g., Rating 
Decision, dated January 2000), the Board determines that 
because of the development required below, which addresses 
the veteran's contentions under section 3.321(b)(1), and 
because the veteran may be prejudiced by the Board 
considering this matter without such development, a remand is 
warranted.  VAOPGCPREC 6-96, slip op. at 16 (citing Bernard 
v. Brown, supra).  

In order to give the veteran every consideration with respect 
to the present appeal, and to ensure full compliance with the 
due process requirements in light of the rulings of the Court 
and VA General Counsel, the Board determines that additional 
development is warranted.  Accordingly, the matter is 
REMANDED to the RO for the following action:

1.  The RO should obtain from the veteran 
the names, addresses, and approximate 
dates of treatment or evaluation for all 
VA and non-VA medical care providers who 
might possess additional supportive 
evidence of his claim, to include any 
health care professionals who performed 
examinations for employment purposes.

2.  The RO should obtain from the veteran 
a full educational, vocational and 
occupational history, to include periods 
of unemployment or less than full time 
employment.  Specifically, the RO should 
obtain from the veteran information 
concerning his employment as a VA 
intensive care unit nurse.  The veteran 
should be requested to provide the 
approximates dates of any time lost, sick 
leave used, and factors that may or may 
not have led to the veteran having been 
placed into a non-pay status.  The RO 
should obtain the veteran's VA employment 
records, particularly those relating to 
lost time, sick leave, and/or the leave 
donor program and advanced sick leave 
programs.

3.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records, which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
employment-personnel, or any other 
records indicated by the veteran, it 
should follow the proper procedures under 
the Veterans Claims Assistance Act.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

4.  The veteran should be provided with a 
VA examination to determine the impact of 
the veteran's service-connected post 
traumatic discogenic disease of the 
lumbosacral spine with degenerative joint 
disease at L5-S1 on his ability to work.  
Any necessary tests or studies should be 
conducted.  The examiner should comment 
on the veteran's occupational impairment 
due to the symptomatology associated with 
his service-connected post traumatic 
discogenic disease of the lumbosacral 
spine with degenerative joint disease at 
L5-S1.  The examiner should also provide 
an opinion on the following:  Does the 
veteran's service-connected lumbar spine 
disability render him unemployable?  Does 
the veteran's service-connected lumbar 
spine disability cause marked 
interference with his employment?  Has 
the veteran's service-connected lumbar 
spine disability required the veteran to 
undergo frequent periods of 
hospitalization?  The rationale for all 
opinions expressed should be explained.  
The claims folders must be made available 
to the examiner for review in conjunction 
with the examination.

5.  Thereafter, the RO should review the 
claims folder to ensure that the foregoing 
requested development has been completed.  
Stegall v. West, 11 Vet. App. 268 (1998). 

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act and its 
implementing regulations.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act and the implementing 
regulations are fully complied with and 
satisfied.

7.  The RO should adjudicate the 
veteran's claim of entitlement to an 
initial rating in excess of 40 percent 
for his service-connected post traumatic 
discogenic disease of the lumbosacral 
spine with degenerative joint disease at 
L5-S1.  The rating determination should 
reflect consideration of the provisions 
of 38 C.F.R. §§ 3.321(b)(1), in light of 
the additional evidence associated with 
the claims file.

If the benefit sought remains denied, the veteran and his 
representative should be provided a Supplemental Statement of 
the Case, which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain additional 
evidence and ensure that the veteran is afforded all due 
process of law.  The Board intimates no opinion, either 
factual or legal, as to the ultimate conclusion warranted in 
this case.  No action is required by the veteran until 
contacted by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court. See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 

